Appeal from a judgment of the County Court of Schenectady County (Hoye, J), rendered December 16, 2004, convicting defendant upon his plea of guilty of the crime of murder in the second degree.
In satisfaction of a multicount indictment, defendant waived his right to appeal both orally and in writing and pleaded guilty to murder in the second degree. He was sentenced in accordance with the plea agreement to a prison term of 24 years to life. On appeal, counsel for defendant seeks to be relieved of his assignment on the ground that there are no nonfrivolous issues to be raised on appeal. Upon our review of the record, assigned counsel’s brief and defendant’s pro se submission, we agree. The judgment is, accordingly, affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J, Mercure, Crew III, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.